Title: From George Washington to Ebenezer Stevens, 2 May 1781
From: Washington, George
To: Stevens, Ebenezer


                        
                            Sir
                            Head Quarters 2d May 1781
                        
                        You will be pleased immediately to order out a party of fifteen or twenty picked Men under proper officers to
                            go with Major Logan, lately of the York Line, to endeavour to apprehend a gang of notorious Villains in this neighbourhood—Major Logan
                            will guide the party and point out the objects. Let them take three days provision if possible. The party will march as
                            speedily as possible, as one of the Gang is already taken up, and it is feared the others will gain intelligence of it. I
                            have directed the order to you in the first instance as I know General Knox is not at home. I am Sir yr most obt Servt
                        
                            Go: Washington
                        
                    